Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a Non-Final Office Action in responses to Patent Application filed 06/21/2021 in light of the Preliminary Amendments dated 06/21/2021; is a continuation of 16771897, filed 06/11/2020 ,now U.S. Patent #11061688; 16771897 is a national stage entry of PCT/US2018/064957, International Filing Date: 12/11/2018; PCT/US2018/064957 Claims Priority from Provisional Application 62597643, filed 12/12/2017; PCT/US2018/064957 Claims Priority from Provisional Application 62597637, filed 12/12/2017 . 
Claim(s) 1-60 are pending. Claim(s) 1-40 are cancelled. Claim(s) 41-60 are new. Claim(s) 41 and 51 are independent claims.

In addition, in the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

   

Information Disclosure Statement
The information disclosure statement IDS(s) submitted on 09/23/2021, 09/23/2021, 07/16/2021 and 06/21/2021 is/are in compliance with the provisions of 37 C.F.R. 1.97. Accordingly, the IDS(s) is/are being considered by the examiner.
	
       Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).  
Claims 41-60 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1-20 of U.S. Patent 11,061,688 issued 07/13/2021 to Patent  Application 19/771,897 filed 12/11/2018. [Herein after as Patent ‘688].
 Although the conflicting claims are not identical, but they are not patentably distinct from each other because they are both exhibiting similar a method for maintaining....each historic event of a plurality of historic events ... historic registration data that identifies a number of entries of the historic event and a historic parameter value for the historic event.... and a current number of registrants for the first open event; generating.... a similarity score between each historic event of the plurality of historic events and the first open event based on i) the historic registration data of the historic event and registration data of the first open event and ii) the historic parameter value for the historic event and the first parameter value of the first open event; selecting, ....a subset of the plurality of historic events based on the similarity score for each of the plurality of historic events of the subset exceeding a threshold similarity score value; generating...a projected number of entities for the first open event based on i) the registration data of the first open event and ii) the historic registration data of the subset of the plurality of historic events; and storing, ....data structures, an association between the projected number of entities and the first open event

As analyze by the Examiner (see the claim(s) comparison for details), it would have been obvious to one of ordinary skill in the art at the time of the invention to reasonably interprets the current patent application...(as recited in claim of the current patent application)...in the BRI (Broadest Reasonable Interpretation); is conceptually the same invention as described in the patent6 ‘688…(i.e., …maintaining, by an event management system ... for each first event of a plurality of first events managed by the event management system, historical registration data, the historical registration data identifying, for each time of a plurality of times, a number of entities at the time, each first event including respective parameter values of one or more parameters used to generate the first event; identifying, .... by a similarity score generator of the event management system, a similarity score between the second event and each first event of the plurality of first events, ....)

Since they are both exhibiting similar method ... maintaining, by an event management system ... for each first event of a plurality of first events managed by the event management system, historical registration data, the historical registration data identifying, for each time of a plurality of times, a number of entities at the time, each first event including respective parameter values of one or more parameters used to generate the first event; identifying, .... by a similarity score generator of the event management system, a similarity score between the second event and each first event of the plurality of first events, ......Thus a nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s).

Please noted: A terminal disclaimer may be effective to overcome an obviousness-type double patenting rejection over a pending application (37 CFR 1.321(b) and (c)).  The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

The Claims are comparing as following:
Claim(s) 41-60 of current application and Claim(s) 1-20 of the Patent ‘688 are compared as follows, 
  Current Application
Patent ‘688

Claim(s) 41-60
 
Claim(s) 1-20
 
method, comprising: maintaining, by one or more processors coupled to memory, for each historic event of a plurality of historic events managed by the one or more processors, historic registration data that identifies a number of entries of the historic event and a historic parameter value for the historic event; 










identifying, by the one or more processors, a first parameter value of a first open event of a plurality of open events and a current number of registrants for the first open event; 








generating, by the one or more processors, a similarity score between each historic event of the plurality of historic events and the first open event based on i) the historic registration data of the historic event and registration data of the first open event and ii) the historic parameter value for the historic event and the first parameter value of the first open event;





 selecting, by the one or more processors, a subset of the plurality of historic events based on the similarity score for each of the plurality of historic events of the subset exceeding a threshold similarity score value; 


generating, by the one or more processors, a projected number of entities for the first open event based on i) the registration data of the first open event and ii) the historic registration data of the subset of the plurality of historic events; and storing, by the one or more processors, in one or more data structures, an association between the projected number of entities and the first open event...[Claim 1]



 
 A method for prioritization of computer executable events based on dynamically changing entity data, comprising: maintaining, by an event management system including one or more processors, for each first event of a plurality of first events managed by the event management system, historical registration data, the historical registration data identifying, for each time of a plurality of times, a number of entities at the time, each first event including respective parameter values of one or more parameters used to generate the first event; 


identifying, by the event management system, for a second event that has an open registration status, respective parameter values of one or more parameters used to generate the second event and registration data identifying, for each time of a plurality of times since registration for the second event was opened, a current number of entities at the time; 


computing, by a similarity score generator of the event management system, a similarity score between the second event and each first event of the plurality of first events, the similarity score computed using i) the identified respective parameter values used to generate the second event and generate the first event and ii) the identified registration data of the second event and iii) the historical registration data of the first event; 


selecting, by the similarity score generator, for the second event, a subset of the plurality of first events based on the similarity score for each of the events of the subset exceeding a threshold similarity score value; 


generating, by an entity projector of the event management system, for the second event, a projected number of entities based on i) the registration data of the second event and ii) the historical registration data of one or more first events included in the selected subset; determining a ranking of the second event relative to one or more third events that have an open registration status; 


determining, by the event management system, a presentation layout based on the determined ranking of the second event relative to one or more third events; and providing, by the event management system, for display, the presentation layout ...[Claim 1]


Claims 42-60

Claims 2-20









Allowable Subject Matter
Claim(s) 41-60 would be allowable if filling “Terminal Disclaimed” and/or “Amending” claim(s) to overcome the nonstatutory obviousness-type double patenting as being unpatentable over Claims 1-20 of Patent ‘688.
	
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nishimura  et al., (“US 20170180949 A1” filed 09/01/2016 [hereinafter “Nishimura”], relates to calculation results, threshold values, parameters, and the like that are generated by or used in the operations of the system 100. In response to a request from any component within the system 100... when the received information relates to an event other than the dynamic event, instead of forwarding the received information to an event agent, the classifier 1453 may forward the received information to a second dynamic event agent to undergo a determination by a second classifier 1453. …The dynamic event agents DEA1, DEA2, etc. may be arranged in a "chain" ...it is noted,  the dynamic event score calculator 1441 receives information suggestive of a dynamic event and calculates a dynamic event scored based on the received information (i.e., event score) … [Para(s) 5, 50, 135-136 and 144-150].
Garcia  et al.,  (“US 20170310605 A1” filed 04/21/2016 [hereinafter “Garcia”], relates to a load-balancing subsystem that receives communications from a plurality of controlling devices controlling individual resources and resource data and may update aggregated data structures disclosed herein to reflect current and forecasted resource descriptions, including assignments, availabilities, and/or the like… wherein , a score correlated to a 75-100% band may correspond to an extreme load imbalance, a high risk, and/or a high probability of highly disruptive event; a score correlated to a band may correspond to a significant load imbalance, a moderate risk, and/or a moderate probability of a disruptive event; a score correlated to a 25-50% band may correspond to a low load imbalance, a low risk, and/or a low probability of a disruptive event; and a score below a 25% minimum threshold may correspond to no significant loading balance, a negligible risk, and/or a minimal potential for disruptive event…) [Para(s) 131, 138].
Iyer (“US 20160110669 A1”  - filed 10/14/2015 [hereinafter “Iyer”], relates to “optimizing events” that includes easy-to-use, intuitive, effective and end-to-end optimized event management [Para 4].
NARAYAN et al., (“US 20180129503 A1”-filed 06/28/2017 [hereinafter “Narayan”], describing cloud computing is a model of service delivery for enabling convenient, on-demand network access to a shared pool of configurable computing resources (for instance, networks, network bandwidth, servers, processing, memory, storage, applications, virtual machines, services, and/or the like) [Para 26-29].
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC A TRAN whose telephone number is (571)272-8664.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUOC A TRAN/Primary Examiner, Art Unit 2177